Citation Nr: 1548263	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for deafness, bilateral hearing loss. 

2. Entitlement to an initial rating in excess of 10 percent for coronary artery disease. 

3. Entitlement to service connection for polyuria, to include as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD). 

5. Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left upper extremity.

6. Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right upper extremity.

7. Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left lower extremity.

8. Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran initially filed claims of entitlement to service connection for a mental disorder.  The RO characterized the issues as entitlement to service connection for depression, anxiety, and PTSD.  See July 2010 Veterans Claims Assistance Act (VCAA).  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issues as shown on the title page.

In April 2015, the Veteran's representative requested a complete copy of the Veteran's claims folder from January 21, 2011, to the present.  In a July 2015 letter sent to the Veteran's representative, the RO stated copies of the requested records were enclosed.  In August 2015, the Veteran's representative requested a copy of a January 2015 Disability Benefits Questionnaire (DBQ) and February 2015 addendum.  The Board finds the requested January 2015 DBQ and February 2015 addendum were of record when the Veteran's representative originally requested the Veteran's claims file in April 2015 and should have reasonably been included in the RO's July 2015 response letter.  If the Veteran's representative contends the January 2015 DBQ and February 2015 addendum were not included in the July 2015 response letter, the RO should take action to resolve this issue.  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ):  Entitlement to a rating in excess of 10 percent for bilateral hearing loss; entitlement to an initial rating in excess of 10 percent for coronary artery disease; entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD; whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left upper extremity; whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right upper extremity; whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left lower extremity; and whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right lower extremity.


FINDING OF FACT

In a November 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the appeal on the issue of entitlement to service connection for polyuria, to include as secondary to diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for polyuria, to include as secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2015 statement, the Veteran's representative expressed a desire to withdraw the claim for entitlement to service connection for polyuria, to include as secondary to diabetes mellitus, type II.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran's representative has withdrawn the appeal on the issue of entitlement to service connection for polyuria, to include as secondary to diabetes mellitus, type II, for the entirety of the period on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for polyuria, to include as secondary to diabetes mellitus, type II, has been withdrawn and dismissed.  



REMAND

The remaining issues were addressed in rating decisions rendered in April 2012 and March 2013; the Veteran expressed timely disagreement with the decisions in March 2013. However, the RO did not issue a statement of the case on any of these issues.  Therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the AOJ should return the claims file to the Board for these issues only if the Veteran perfects appeals in a timely manner.

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish the Veteran with a Statement of the Case for the following issues:  Entitlement to a rating in excess of 10 percent for bilateral hearing loss; entitlement to an initial rating in excess of 10 percent for coronary artery disease; entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD; whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left upper extremity; whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right upper extremity; whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left lower extremity; and whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right lower extremity.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


